Citation Nr: 1426275	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thrombocytosis (claimed as bone marrow disease), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified at a hearing before the undersigned conducted at the RO; a transcript is of record.  There is a paper claims file and paperless claims files in Virtual VA and the Veterans' Benefits Management System (VBMS).

In October 2012, the Board denied service connection for thrombocytosis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand to vacate and remand this issue for compliance with the instructions in the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion directed that this case be remanded to obtain a VA examination as to whether the Veteran's disability is directly related to service, as he reported that his provider told him his thrombocytosis could be due to herbicide exposure.  

As summarized in the Joint Motion, the available evidence establishes a current disability and the date of initial diagnosis, and includes pertinent medical evidence and the Veteran's contentions.  Therefore, a full physical examination would only result in unnecessary delay, and a medical opinion may be obtained based on review of the claims file via the Acceptable Clinical Evidence (ACE) process.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file and a copy of this remand to an appropriate VA examiner for an etiological opinion as to the Veteran's thrombocytosis.  The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's current thrombocytosis was incurred as a result of service, to include presumed herbicide exposure.  The examiner should consider the Veteran's report that his provider told him that the disorder could be due to Agent Orange exposure.  

A complete rationale should be provided, with consideration of all pertinent lay and medical evidence.  If the examiner rejects the Veteran's report, a reason must be provided.  If an opinion cannot be offered without resort to speculation, the examiner should explain why an opinion cannot be offered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

